DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 of US application 16/649,335 were examined. Examiner filed a non-final rejections.
Applicant filed amendments on 8/24/21. Claims 1-4, 6, 8, 10-11 and 13 were amended. Claims 1-14 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections: examiner originally objected to claims 1, 4 and 10 over minor informalities. Applicant’s amendments have resolved these minor informalities so the claim objections from the non-final rejection are herein withdrawn.
Regarding claim rejections under 35 USC 112: examiner originally rejected claims 1-14 under 35 USC 112(b) for reciting indefinite language. Applicant’s amendments to the claims have resolved the 112(b) issues originally discussed by examiner in the non-final rejection, so the original 112(b) rejections are herein withdrawn.
Regarding claim rejections under 35 USC 101: applicant’s arguments filed 8/24/21 (hereinafter referred to as the “remarks”) have been fully considered but they are not persuasive.
controling, by the motor vehicle processor, an operation of the motor vehicle based on the plurality of estimated center of gravity positions”, and that this serves to integrate the claimed invention into a practical application (See at least pages 6-7 in the Remarks). However, examiner does not agree with this assessment, since the step of “controling” is recited at a high level of generality, and therefore could include insignificant extra-solution activity such as displaying an output, which would not serve to integrate the judicial exception into a practical application.
However, if applicant were to amend the claims to include specific vehicle controls of mechanical vehicle systems, such as brake system, based on the plurality of estimated center of gravity positions, this would definitely serve to integrate the claimed invention into a practical application. Until such an amendment is made, the rejections of claims 1-14 under 35 USC 101 will be maintained, and examiner offers applicant the following step-by-step analysis as to why that is the case:
Regarding claim 1, applicant recites A method in which a position of the center of gravity of a moving motor vehicle is ascertained, the method comprising: 
determine, by a motor vehicle processor, at least one set of input variables received from vehicle sensors during one of a plurality of different types of steady-state driving maneuvers, the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle, a lateral acceleration of the motor vehicle, a yaw rate of the motor vehicle, and at least one wheel rotational speed; 
selecting, by the motor vehicle processor, a selected one of a plurality of classifiers based a corresponding one of the plurality of different types of steady-state driving maneuvers, each of the plurality of classifiers indicates an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of different types of steady-state driving maneuvers; 
calculating, by the motor vehicle processor, a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of a plurality of classifiers; and 
controling, by the motor vehicle processor, an operation of the motor vehicle based on the plurality of estimated center of gravity positions.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of calculating the center of gravity of a moving vehicle based on collected data, which is an abstract idea that falls under the Mathematical Concepts grouping as per MPEP 2106.04(a)(2) Section I. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a motor vehicle processor, nothing in the claim elements precludes the steps from being performed entirely as part of a mathematical process. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, while 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described on Page 9, lines 8-9, of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mathematical concepts grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial 
Examiner includes full rejections of all 14 claims in the section of this Office Action entitled “Claim Rejections - 35 USC 101”, that rationale for those rejections being similar to the above example for claim 1. Examiner also includes suggestions for how applicant can overcome the rejections under 35 USC 101 at the end of that section.

Regarding claim rejections under 35 USC 102 and 103: applicant’s arguments filed 8/24/21 with respect to Zhang et al. (DE 10 2014 200 987 A1) (“Zhang”) have been fully considered but they are not persuasive.
Regarding claims 1 and 11, applicant argues that, “Zhang does not have a specific classifier for each of a plurality of steady state driving maneuvers”, the classifier being “used to determine the x, y and z coordinates of the center of gravity” (See at least Page 9 in the Remarks).
However, this argument is not persuasive because applicant does not narrow, in the independent claims, exactly what is meant by the terms “classifier” and “steady state driving maneuvers”, so therefore Zhang does disclose A method in which a position of the center of gravity of a moving motor vehicle is ascertained (Zhang discloses a method in which the position of the center of gravity of a moving motor vehicle is determined [See at least Zhang, 0009]), the method comprising: 
determine, by a motor vehicle processor, at least one set of input variables received from vehicle sensors during one of a plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. The predetermined conditions may be regarded as possible steady-state driving maneuvers), the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle (Zhang discloses that one example of the predefined condition may be when the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]), a lateral acceleration of the motor vehicle (Zhang discloses that the predefined condition may further comprise when a parallel measured transverse acceleration lies within a predefined interval [See at least Zhang, 0016]), a yaw rate of the motor vehicle (Zhang discloses that the predefined condition may further comprise when the yaw rate lies within a predefined interval [See at least Zhang, 0016]), and at least one wheel rotational speed (Zhang discloses that the position of the center of gravity is determined using wheel speeds of at least two, in particular four, wheels and drive or drive wheels applied to these wheels [See at least Zhang, 0009]); 
selecting, by the motor vehicle processor, a selected one of a plurality of classifiers based a corresponding one of the plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. It will be appreciated that each of the transverse acceleration, yaw rate, and longitudinal acceleration thresholds may be regarded as a classifier corresponding to different possible steady state maneuvers and combinations of steady state maneuvers), each of the plurality of classifiers indicates an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]); 
calculating, by the motor vehicle processor, a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of a plurality of classifiers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. It will be appreciated that the center of gravity is thus calculated multiple times); and 
controling, by the motor vehicle processor, an operation of the motor vehicle based on the plurality of estimated center of gravity positions (Zhang discloses that a determined longitudinal coordinate of the center of gravity can be used in a brake control such as an anti-lock control to improve the control quality or to adjust the braking force distribution [See at least Zhang, 0014]).
Claims 1 and 11 are therefore not allowable over the prior art of record. 

Regarding claims 2-8, 10, and 12, these claims are also not allowable over the prior art of record at least by virtue of their dependence from claim 1, since they do not introduce additional elements that comprise allowable subject matter.

Regarding claims 9 and 13-14, as indicated in the non-final rejection, these claims contain allowable subject matter. 

Claim Objections
Claims 1, 5-6, 8-9, 11-12, and 14 are objected to because of the following informalities:
In claim 1, “A method in which a position of the center of gravity of a moving motor vehicle is ascertained” should be “A method in which a position of a center of gravity of a moving motor vehicle is ascertained”
In claim 1, “determine, by a motor vehicle processor, at least one set of input variables” should be “determining, by a motor vehicle processor, at least one set of input variables”
In claims 1 and 11, “the at least one set of input variables comprises at least a longitudinal acceleration” should be “the at least one set of input variables comprising at least a longitudinal acceleration”
In claims 1 and 11, “a plurality of classifiers based a corresponding one” should be “a plurality of classifiers based on a corresponding one”
In claims 1 and 11, “each of the plurality of classifiers indicates” should be “each of the plurality of classifiers indicating”
In claims 1 and 11, “based on the at least one set of input variables and based on the selected one of a plurality of classifiers” should be “based on the at least one set of input variables and based on the selected one of [[a]] the plurality of classifiers”
In claim 1, “controling” should be “controlling”
In claims 5, 8-9, 12 and 14, “the classification method” should be “a classification method”
In claim 6, “each steady-state driving maneuver” should be “each steady-state driving maneuver of a plurality of steady-state driving maneuvers”. This is because, while types of steady state driving maneuvers, there is still need for antecedent basis for a plurality of the maneuvers themselves.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation “wherein at least two sets of input variables are taken into consideration for the determination of the center of gravity position” (emphasis added). However, applicant does not have antecedent basis for “the determination” in parent claim 1. Furthermore, it is unclear whether or not “the center of gravity position” is meant to refer to each of the plurality of estimated center of gravity positions from parent claim 1 or to a new value entirely. If the former is applicant’s intention, examiner recommends that applicant amend the quoted part of the claim to read:
“wherein at least two sets of input variables are taken into consideration to determine each estimated center of gravity position of the plurality of estimated center of gravity positions”

	This would resolve this 112(b) rejection. If the above is not applicant’s intention, then examiner recommends that applicant amend the claim accordingly.

Regarding claim 8, the claim recites the limitation “at least one probability distribution of the plurality of center of gravity positions is determined, which assigns a probability value to each of the plurality of center of gravity positions” (emphasis added). However, it is unclear whether or not the recited “plurality of center of gravity positions” is meant to refer to the plurality of estimated center of gravity positions from parent claim 1 or to a new value entirely. If the former is applicant’s intention, examiner recommends that applicant amend the quoted part of the claim to read:
“at least one probability distribution of the plurality of estimated center of gravity positions is determined, which assigns a probability value to each of the plurality of estimated center of gravity positions”

	This would resolve this 112(b) rejection. If the above is not applicant’s intention, then examiner recommends that applicant amend the claim accordingly.

Regarding claim 9, the claim recites the limitation “firstly a lateral coordinate and a longitudinal coordinate of the estimated center of gravity position are determined, and subsequently a vertical coordinate of the estimated center of gravity position is determined” (emphasis added). However, it is unclear whether or not “the estimated center of gravity position” is meant to refer to each of the plurality of estimated center of gravity positions from parent claim 1 or to a new value entirely. If the former is applicant’s intention, examiner recommends that applicant amend the quoted part of the claim to read:
“in order to calculate each estimated center of gravity position of the plurality of estimated center of gravity positions, firstly a lateral coordinate and a longitudinal coordinate of the respective estimated center of gravity position are determined, and subsequently a vertical coordinate of the respective estimated center of gravity position is determined”

	This would resolve this 112(b) rejection. If the above is not applicant’s intention, then examiner recommends that applicant amend the claim accordingly.

Regarding claim 10, the claim recites the limitation “a vertical coordinate of the estimated center of gravity position” (emphasis added). However, it is unclear whether or not “the estimated center of gravity position” is meant to refer to each of the plurality of estimated center of gravity positions from parent claim 1 or to a new value entirely. If the former is applicant’s intention, examiner recommends that applicant amend the quoted part of the claim to read:
“a vertical coordinate of each estimated center of gravity position of the plurality of estimated center of gravity positions”

	This would resolve this 112(b) rejection. If the above is not applicant’s intention, then examiner recommends that applicant amend the claim accordingly.

Regarding claim 12, the claim recites the limitation “at least two intermediate results are ascertained on the basis of different sets of input variables, and the estimated center of gravity position is calculated on the basis of the at least two intermediate results” (emphasis added). However, it is unclear whether or not “the estimated center of gravity position” is meant to refer to each of the plurality of estimated center of gravity positions from parent claim 1 or to a new value entirely. If the former is applicant’s intention, examiner recommends that applicant amend the quoted part of the claim to read:
“in order to calculate each estimated center of gravity position of the plurality of estimated center of gravity positions, at least two intermediate results are ascertained on the basis of different sets of input variables, and the respective estimated center of gravity position is calculated on the basis of the at least two intermediate results”

	This would resolve this 112(b) rejection. If the above is not applicant’s intention, then examiner recommends that applicant amend the claim accordingly.

Regarding claim 13, the claim recites the limitation “at least one probability distribution of the plurality of center of gravity positions is determined, which assigns a probability value to each of the plurality of center of gravity positions.” (emphasis added). However, it is unclear estimated center of gravity positions from parent claim 1 or to a new set of values entirely. If the former is applicant’s intention, examiner recommends that applicant amend the quoted part of the claim to read:
“at least one probability distribution of the plurality of estimated center of gravity positions is determined, which assigns a probability value to each of the plurality of estimated center of gravity positions.”

	This would resolve this 112(b) rejection. If the above is not applicant’s intention, then examiner recommends that applicant amend the claim accordingly.

Regarding claim 14, the claim recites the limitation “firstly a lateral coordinate and a longitudinal coordinate of the estimated center of gravity position are determined, and subsequently a vertical coordinate of the estimated center of gravity position is determined” (emphasis added). However, it is unclear whether or not “the estimated center of gravity position” is meant to refer to each of the plurality of estimated center of gravity positions from parent claim 1 or to a new value entirely. If the former is applicant’s intention, examiner recommends that applicant amend the quoted part of the claim to read:
“in order to calculate each estimated center of gravity position of the plurality of estimated center of gravity positions, firstly a lateral coordinate and a longitudinal coordinate of the respective estimated center of gravity position are determined, and subsequently a vertical coordinate of the respective estimated center of gravity position is determined”

	This would resolve this 112(b) rejection. If the above is not applicant’s intention, then examiner recommends that applicant amend the claim accordingly.

Note on broadest reasonable interpretation: until any amendments, such as those suggested above or other clarifying amendments, are made, the above claims stand rejected under 35 USC 112(b) and examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of calculating the center of gravity of a moving vehicle based on collected values. This judicial exception is not integrated into a practical application because. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter 
Regarding claim 1, applicant recites A method in which a position of the center of gravity of a moving motor vehicle is ascertained, the method comprising: 
determine, by a motor vehicle processor, at least one set of input variables received from vehicle sensors during one of a plurality of different types of steady-state driving maneuvers, the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle, a lateral acceleration of the motor vehicle, a yaw rate of the motor vehicle, and at least one wheel rotational speed; 
selecting, by the motor vehicle processor, a selected one of a plurality of classifiers based a corresponding one of the plurality of different types of steady-state driving maneuvers, each of the plurality of classifiers indicates an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of different types of steady-state driving maneuvers; 
calculating, by the motor vehicle processor, a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of a plurality of classifiers; and 
controling, by the motor vehicle processor, an operation of the motor vehicle based on the plurality of estimated center of gravity positions.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 

Other than reciting the use of a motor vehicle processor, nothing in the claim elements precludes the steps from being performed entirely as part of a mathematical process. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, while applicant recites a step of controlling “an operation” of the vehicle based on the collected data and mathematical calculations, the step of controlling is recited generically enough that it could be construed as referring to insignificant extra-solution activity, such as displaying or storing a value by a processor of a vehicle. Such insignificant extra-solution activity is not adequate to integrate the judicial exception into a practical application. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described on Page 9, lines 8-9, of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
For suggestions on how to overcome this 101 rejection, applicant may wish to skip to the end of this section of the office action, where examiner provides such suggestions.

Regarding claim 2, applicant recites The method as claimed in claim 1, wherein a non-linear assignment between sets of input variables and the plurality of center of gravity positions is learned using simulation data of a model of the motor vehicle.
However, merely clarifying the method for assigning variables and centers of gravity to each other does not change the fact that the claim still essentially recites mathematical 

Regarding claim 3, applicant recites The method as claimed in claim 1, wherein the at least one set of input variables comprises a steering angle and/or the at least one set of input variables comprises an estimated value of a total mass of the motor vehicle and/or the at least one set of input variables comprises a measured or estimated roll angle.
However, merely clarifying which values may be used in the calculations does not change the fact that the calculations are mere mathematical operations and does not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method as claimed in claim 1, wherein the steady-state driving maneuver is identified if a vehicle speed and also the lateral acceleration and/or the yaw rate and/or the steering angle are constant over a predefined period of time, wherein: 
the vehicle speed is regarded as constant if a variance of the vehicle speed lies below a first threshold value, 
the lateral acceleration is regarded as constant if a variance of the lateral acceleration lies below a second threshold value,
the yaw rate is regarded as constant if a variance of the yaw rate lies below a fourth threshold value, and
3the steering angle is regarded as constant if a variance of the steering angle lies below a third threshold value.


Regarding claim 5, applicant recites The method as claimed in claim 1, wherein, by the classification method, at least two intermediate results are ascertained on the basis of different sets of input variables, and the estimated center of gravity position is calculated on the basis of the at least two intermediat
However, merely specifying the intermediate steps of the calculation is not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method as claimed in claim 1, wherein each steady-state driving maneuver is classified according to a type of the maneuver into steady-state left-hand corner, steady-state right- hand corner or steady-state straight-ahead driving.  
However, merely classifying the steady-state driving maneuver of the vehicle is insignificant extra-solution activity which could mentally be performed by a user and does not serve to integrate the mathematical calculations of claim 1 into a practical application.

Regarding claim 7, applicant recites The method as claimed in claim 6, wherein at least two sets of input variables are taken into consideration for the determination of the center of gravity position, wherein a first set of input variables is ascertained during a first steady-state driving maneuver and a second set of input variables is ascertained during a second steady-state driving maneuver, and the first steady-state driving maneuver differs in type from the second steady-state driving maneuver.
However, merely specifying when certain values used in the mathematical calculation are collected does not serve to integrate the judicial into a practical application.

Regarding claim 8, applicant recites The method as claimed in claim 1, wherein, by the classification method, at least one probability distribution of the plurality of center of gravity positions is determined, which assigns a probability value to each of the plurality of center of gravity positions.  
However, merely determining a probability distribution does not serve to integrate the mathematical processes of claim 1 into a practical application. Determination of a probability distribution is still an abstract mathematical calculation.

Regarding claim 9, applicant recites The method as claimed in claim 1, wherein, by the classification method, firstly a lateral coordinate and a longitudinal coordinate of the estimated center of gravity position are determined, and subsequently a vertical coordinate of the estimated center of gravity position is determined on the basis of the lateral and longitudinal coordinates.
However, merely specifying the order of different steps of the mathematical calculation does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method as claimed in claim 1,wherein a set of input variables comprising the roll angle is taken into consideration for determining a vertical coordinate of the estimated center of gravity position.
However, merely specifying which specific variable are utilized in the mathematical calculation does not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites An electronic control unit, for a brake system of a motor vehicle, comprising: 
a vehicle processor configured to:
determine at least one set of input variables received from vehicle sensors during one of a plurality of different types of steady-state driving maneuvers, the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle, a lateral acceleration of the motor vehicle, a yaw rate of the motor vehicle, and at least one wheel rotational speed;
select a selected one of a plurality of classifiers based a corresponding one of the plurality of different types of steady-state driving maneuvers, each of the plurality of classifiers indicates an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of different types of steady-state driving maneuvers;
calculate a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of a plurality of classifiers;
and control an operation of the motor vehicle based on the plurality of estimated center of gravity positions.

The above claim steps are directed to the concept of calculating the center of gravity of a moving vehicle based on collected data, which is an abstract idea that falls under the Mathematical Concepts grouping as per MPEP 2106.04(a)(2) Section I. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a vehicle processor, nothing in the claim elements precludes the steps from being performed entirely as part of a mathematical process. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, while applicant recites a step of controlling “an operation” of the vehicle based on the collected data and mathematical calculations, the step of controlling is recited generically enough that it could be construed as referring to insignificant extra-solution activity, such as displaying or storing a value by a processor of a vehicle. Such insignificant extra-solution activity is not adequate to integrate the judicial exception into a practical application. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are  processor is described on Page 9, lines 8-9, of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mathematical concepts grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
For suggestions on how to overcome this 101 rejection, applicant may wish to skip to the end of this section of the office action, where examiner provides such suggestions.

Regarding claim 12, applicant recites The method as claimed in claim 1, wherein, by the classification method, at least two intermediate results are ascertained on the basis of different sets of input variables, and the estimated center of gravity position is calculated on the basis of the at least two intermediate results by a minimum mean square error method.
However, merely specifying the intermediate steps of the calculation is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method as claimed in claim 1, wherein, by a random forest or import vector machine method, at least one probability distribution of the plurality of center of gravity positions is determined, which assigns a probability value to each of the plurality of center of gravity positions.
However, merely determining a probability distribution does not serve to integrate the mathematical processes of claim 1 into a practical application. Determination of a probability distribution is still an abstract mathematical calculation.

Regarding claim 14, applicant recites The method as claimed in claim 1, wherein, by the classification method, firstly a lateral coordinate and a longitudinal coordinate of the estimated center of gravity position are determined, and subsequently a vertical coordinate of the estimated center of gravity position is determined on the basis of the lateral and longitudinal coordinates, by a linear classification.
However, merely specifying the order of different steps of the mathematical calculation does not serve to integrate the judicial exception into a practical application.

Examiner’s suggestions to overcome this 101 rejection: examiner would like to note that while claims 1 and 11, as currently written, do not contain any vehicle controls utilizing the mathematical calculation to control mechanical parts of the vehicle, which would be needed to integrate the judicial exception into the practical application of vehicle controls. However, applicant’s specification does contain basis for such vehicle control. This is because applicant’s specification incorporates Zhang et al. (DE 10 2014 200 987 A1), hereinafter referred to as Zhang, by reference. Zhang discloses multiple examples of vehicle control using an estimated center of gravity. For example:
Zhang discloses that “a determined longitudinal coordinate of the center of gravity can be used in a brake control such as an anti-lock control to improve the control quality or to adjust the braking force distribution” [See at least Zhang, 0014].
Zhang further discloses that “a vehicle dynamics control, in particular a rollover prevention such as ARP (Active Rollover Protection), is adapted depending on the height of the center of gravity determined” [See at least Zhang, 0036].
These are examples of integrating the judicial exception into a practical application because vehicle control of mechanical vehicle components using the results of a mathematical calculation is adequate to integrate a mathematical calculation into a practical application; merely reciting “controling, by the motor vehicle processor, an operation”, as applicant has currently done, is not adequate. If applicant were to amend claim 1 to include limitations similar to the above examples, which have basis in Zhang and/or in applicant’s disclosure, then applicant would be able to overcome this 101 rejection. For example, applicant could amend 
“controlling, by the motor vehicle processor, a braking operation of the motor vehicle based on the plurality of estimated center of gravity positions.”
This would overcome the 101 rejection and integrate the judicial exception into a practical application. This is a suggestion by the examiner to move prosecution forward, though it is of course up to applicant how exactly applicant wishes to amend the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (DE102014200987A1), hereinafter referred to as Zhang.
Regarding claim 1, Zhang discloses A method in which a position of the center of gravity of a moving motor vehicle is ascertained (Zhang discloses a method in which the position of the center of gravity of a moving motor vehicle is determined [See at least Zhang, 0009]), the method comprising: 
determine, by a motor vehicle processor, at least one set of input variables received from vehicle sensors during one of a plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. The predetermined conditions may be regarded as possible steady-state driving maneuvers), the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle (Zhang discloses that one example of the predefined condition may be when the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]), a lateral acceleration of the motor vehicle (Zhang discloses that the predefined condition may further comprise when a parallel measured transverse acceleration lies within a predefined interval [See at least Zhang, 0016]), a yaw rate of the motor vehicle (Zhang discloses that the predefined condition may further comprise when the yaw rate lies within a predefined interval [See at least Zhang, 0016]), and at least one wheel rotational speed (Zhang discloses that the position of the center of gravity is determined using wheel speeds of at least two, in particular four, wheels and drive or drive wheels applied to these wheels [See at least Zhang, 0009]); 
selecting, by the motor vehicle processor, a selected one of a plurality of classifiers based a corresponding one of the plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. It will be appreciated that each of the transverse acceleration, yaw rate, and longitudinal acceleration thresholds may be regarded as a classifier corresponding to different possible steady state maneuvers and combinations of steady state maneuvers), each of the plurality of classifiers indicates an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]); 
calculating, by the motor vehicle processor, a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of a plurality of classifiers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. It will be appreciated that the center of gravity is thus calculated multiple times); and 
controling, by the motor vehicle processor, an operation of the motor vehicle based on the plurality of estimated center of gravity positions (Zhang discloses that a determined longitudinal coordinate of the center of gravity can be used in a brake control such as an anti-lock control to improve the control quality or to adjust the braking force distribution [See at least Zhang, 0014]).

Regarding claim 2, Zhang discloses The method as claimed in claim 1, wherein a non-linear assignment between sets of input variables and the plurality of center of gravity positions is learned using simulation data of a model of the motor vehicle (Zhang discloses that a grid is formed from center of gravity coordinates lying in a predetermined interval for at least one coordinate axis and estimators are created for each grid point [See at least Zhang, 0022]. Zhang further discloses that because a coefficient of friction characteristic curve is estimated for each predetermined center of gravity or each grid point, non-linearities can also be described directly in the modeling without linearization being required [See at least Zhang, 0022]. Without further narrowing limitations, the estimators may be regarded as applicant’s simulation data).

Regarding claim 3, Zhang discloses The method as claimed in claim 1, wherein the at least one set of input variables comprises a steering angle and/or the at least one set of input variables comprises an estimated value of a total mass of the motor vehicle (Zhang discloses that according to a preferred embodiment of the invention, the vehicle mass is also determined on the basis of the data points, a determined vehicle mass being taken into account when determining the position of the center of gravity, in particular being predefined as a fixed parameter [See at least Zhang, 0024]) and/or the at least one set of input variables comprises a measured or estimated roll angle.  

Regarding claim 5, Zhang discloses The method as claimed in claim 1, wherein, by the classification method, at least two intermediate results are ascertained on the basis of different sets of input variables, and the estimated center of gravity position is calculated on the basis of the at least two intermediat(Zhang discloses that a statistical evaluation of the coefficient of friction characteristics estimated by various models is carried out in a module 208 and that the value triple (x, y, z) belonging to the model with a minimal deviation is expediently used as an estimated value for the current position of the center of gravity [See at least Zhang, 0056]. It will be appreciated that the characteristics of the multiple models comprise at least two intermediate results).

Regarding claim 8, Zhang discloses The method as claimed in claim 1, wherein, by the classification method, at least one probability distribution of the plurality of center of gravity positions is determined, which assigns a probability value to each of the plurality of center of gravity positions (Zhang discloses that a probability distribution may be generated as part of the method which determines, among a plurality of models, the most probable model for accurately determining the center of gravity and coefficient of friction characteristic to determine confidence intervals for estimated variables [See at least Zhang, 0064]).  

Regarding claim 11, Zhang discloses An electronic control unit, for a brake system of a motor vehicle (Zhang discloses that the invention may be implemented on an electronic control device for a braking system of a motor vehicle, with interfaces for connecting at least one wheel speed sensor, at least one brake actuation sensor, at least one inertial sensor and preferably an interface to a vehicle data bus, the electronic control device comprising a computing unit which has a Procedure [See at least Zhang, 0026]), comprising:
a vehicle processor (Zhang discloses that the electronic control device comprises a computing unit which has a Procedure [See at least Zhang, 0026]) configured to:
determine at least one set of input variables received from vehicle sensors during one of a plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. The predetermined conditions may be regarded as possible steady-state driving maneuvers), the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle (Zhang discloses that one example of the predefined condition may be when the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]), a lateral acceleration of the motor vehicle (Zhang discloses that the predefined condition may further comprise when a parallel measured transverse acceleration lies within a predefined interval [See at least Zhang, 0016]), a yaw rate of the motor vehicle (Zhang discloses that the predefined condition may further comprise when the yaw rate lies within a predefined interval [See at least Zhang, 0016]), and at least one wheel rotational speed (Zhang discloses that the position of the center of gravity is determined using wheel speeds of at least two, in particular four, wheels and drive or drive wheels applied to these wheels [See at least Zhang, 0009]); 
select a selected one of a plurality of classifiers based a corresponding one of the plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. It will be appreciated that each of the transverse acceleration, yaw rate, and longitudinal acceleration thresholds may be regarded as a classifier corresponding to different possible steady state maneuvers and combinations of steady state maneuvers), each of the plurality of classifiers indicates an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]); 
calculate a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of a plurality of classifiers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. It will be appreciated that the center of gravity is thus calculated multiple times); and 
control an operation of the motor vehicle based on the plurality of estimated center of gravity positions (Zhang discloses that a determined longitudinal coordinate of the center of gravity can be used in a brake control such as an anti-lock control to improve the control quality or to adjust the braking force distribution [See at least Zhang, 0014]).

Regarding claim 12, Zhang discloses The method as claimed in claim 1, wherein, by the classification method, at least two intermediate results are ascertained on the basis of different sets of input variables (Zhang discloses that a plurality of estimators are implemented as concurrent instances to represent a plurality of models for estimating coefficient of friction-center of gravity characteristics [See at least Zhang, 0055]), and the estimated center of gravity position is calculated on the basis of the at least two intermediate results by a minimum mean square error method (Zhang discloses that the estimators, which are used to estimate coefficients of friction corresponding to centroid coordinates, may be recursive least square estimators [See at least Zhang, 0055]. Zhang further discloses that a statistical evaluation of the coefficient of friction characteristics estimated by the various models is therefore carried out in a module 208and that the value triple (x, y, z) belonging to the model with a minimal deviation is expediently used as an estimated value for the current position of the center of gravity [See at least Zhang, 0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (DE102014200987A1) in view of Kato (WO 2014061108 A1) in further view of Schiehlen (CN 104973125 A), hereinafter referred to as Zhang, Kato and Schiehlen, respectively.
Regarding claim 4, Zhang discloses The method as claimed in claim 1.
However, Zhang does not explicitly disclose the method wherein a steady-state driving maneuver is identified if a vehicle speed is constant over a predefined period of time, wherein: 
the vehicle speed is regarded as constant if a variance of the vehicle speed lies below a first threshold value.
However, Kato does teach a method for estimating the center of gravity of a vehicle wherein a steady-state driving maneuver is identified if a vehicle speed is constant over a predefined period of time (Kato teaches that for a first, second, and third process for estimating the center of gravity of a moving vehicle, the speed v of the moving body MV is constant within the execution period of each control process [See at least Kato, English translation, 85]. Kato further teaches that the center of gravity estimating unit 750 determines that the mobile unit MV is traveling at a constant speed on a flat road surface substantially parallel to the horizontal plane based on the traveling state information [See at least Kato, English translation, 92]), wherein: 
the vehicle speed is regarded as constant if a variance of the vehicle speed lies below a first threshold value (Kato further teaches that the center of gravity estimating unit 750 determines that the mobile unit MV is traveling at a constant speed on a flat road surface substantially parallel to the horizontal plane based on the traveling state information [See at least Kato, English translation, 92]. It will be appreciated by anyone of ordinary skill in the art that a “constant” speed as detected by the unit 750 in this context refers to a speed which does not change beyond a particular amount). Both Kato and Zhang teach methods for determining the center of gravity of a moving vehicle based on measured parameters. However, only Kato explicitly teaches where the processor of the vehicle may determine that the vehicle’s speed is constant.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of Zhang to also detect when the vehicle’s speed is constant, as in Kato. Doing so improves convenience of the method by allowing the controller to use ratios of the driving forces to help determine the position of the center of gravity (See at least [Kato, English translation, 40]).
However, Zhang does not explicitly disclose the method wherein the lateral acceleration and/or the yaw rate and/or the steering angle are constant over a predefined period of time, wherein: 
the lateral acceleration is regarded as constant if a variance of the lateral acceleration lies below a second threshold value, 
the yaw rate is regarded as constant if a variance of the yaw rate lies below a fourth threshold value, and 
3the steering angle is regarded as constant if a variance of the steering angle lies below a third threshold value.
However, Schiehlen does teach a method for monitoring a vehicle’s operation wherein the lateral acceleration and/or the yaw rate and/or the steering angle are determined to be constant over a predefined period of time (Schiehlen teaches that the control unit of the vehicle may employ sensors to monitor variances in the yaw rate, lateral acceleration, and steering angle of the vehicle [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that if the vehicle controller determines that yaw rate and/or lateral acceleration and/or steering angle are substantially constant, then the controller concludes that vehicle is stable [See at least Schiehlen, English translation, 100]), wherein: 
the lateral acceleration is regarded as constant if a variance of the lateral acceleration lies below a second threshold value (Schiehlen teaches that the lateral acceleration may be regarded as being in a dynamic state if the time curve of the vehicle lateral acceleration has a variance that reaches or exceeds a (lateral acceleration) variance threshold [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that the lateral acceleration may be regarded as substantially constant below this threshold [See at least Schiehlen, English translation, 100]), 
the yaw rate is regarded as constant if a variance of the yaw rate lies below a fourth threshold value (Schiehlen teaches that the lateral acceleration may be regarded as being in a dynamic state if the time curve of the vehicle yaw rate has a variance that meets or exceeds the (deflection rate) variance threshold [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that the yaw rate may be regarded as substantially constant below this threshold [See at least Schiehlen, English translation, 100]), 
3the steering angle is regarded as constant if a variance of the steering angle lies below a third threshold value (Schiehlen teaches that the lateral acceleration may be regarded as being in a dynamic state if the time curve of the steering angle of the vehicle steering device has a variance that meets or exceeds the (steering angle) variance threshold [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that the steering angle may be regarded as substantially constant below this threshold [See at least Schiehlen, English translation, 100]). Both Schiehlen and Zhang teach methods for monitoring the states of vehicles. However, only Schiehlen explicitly teaches where in determining a steady state of a vehicle, the vehicle also explicitly checks that the yaw rate, lateral acceleration, and steering angle are simultaneously constant.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of Zhang to also measure these additional variable and to determine whether or not they are constant in order to determine a steady state of the vehicle. Doing so improves reliability of the steady state determination since significant and unpredictable variations in these quantities would constitute a state of motion of the vehicle that is not steady state and not conducive to accurate calculations or vehicle controls, as will be appreciated by anyone of ordinary skill in the art.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (DE102014200987A1) in view of Pettis (US 8831874 B1), hereinafter referred to as Pettis.
Regarding claim 6, Zhang discloses The method as claimed in claim 1.
However, Zhang does not explicitly teach the method wherein each steady-state driving maneuver is classified according to a type of the maneuver into steady-state left-hand corner, steady-state right- hand corner or steady-state straight-ahead driving.
classified according to a type of the maneuver into left-hand corner, right- hand corner or straight-ahead driving (Pettis teaches that a mapping system may categorize the costs for an intersection based on a maneuver (e.g., a right turn, a U-turn, a left turn, straight, etc.) [See at least Pettis, Col 5, lines 28-59]). Both Pettis and Zhang teach methods for collecting data during travel of a vehicle. However, only Pettis explicitly teaches where certain data collected are categorized by the kind of maneuver being executed by the vehicle at the time, where the maneuvers may include turning right, turning left, or driving straight ahead.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the system of Zhang to also collect and categorize data based on the types of maneuvers—left turn, right turn, or straight ahead—previously executed by the vehicle. Anyone of ordinary skill in the art will appreciate that accounting for variations in data associated with these maneuvers helps improve reliability of vehicle control systems.
Regarding claim 7, Zhang in view of Pettis teaches The method as claimed in claim 6, wherein at least two sets of input variables are taken into consideration for the determination of the center of gravity position, wherein a first set of input variables is ascertained during a first steady-state driving maneuver and a second set of input variables is ascertained during a second steady-state driving maneuver, and the first steady-state driving maneuver differs in type from the second steady-state driving maneuver (Zhang discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity [See at least Zhang, 0016]. It will be appreciate that acceleration and braking are two different steady-state driving maneuvers).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (DE102014200987A1) in view of Rajamani et al. (NPL - IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 12, NO. 4, DECEMBER 2011), hereinafter referred to as Rajamani.
Regarding claim 10, Zhang discloses The method as claimed in claim 1.
However, Zhang does not explicitly disclose wherein a set of input variables comprising the roll angle is taken into consideration for determining a vertical coordinate of the estimated center of gravity position.
However, Rajamani does teach a method for ascertaining the center of gravity of a moving vehicle wherein a set of input variables comprising the roll angle is taken into consideration for determining a vertical coordinate of the estimated center of gravity position (See at least pages 1563-1565 in Rajamani, especially the section entitled “V. CENTER OF GRAVITY HEIGHT ESTIMATION”). Both Rajamani and Zhang teach methods for ascertaining center of gravity coordinates of vehicles. However, only Rajamani explicitly teaches where the roll angle may be taken into consideration to determine the vertical coordinate of the vehicle center of gravity, in the scope of the claimed limitation.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the center of gravity calculation of Zhang to also calculation the vertical component of the vehicle’s center of gravity based on a roll angle, as in Rajamani. Doing so provides a valuable means to determine the height of the center of gravity of a vehicle in real-time, which may affect vehicle control system design and potentially .

Allowable Subject Matter
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that any relevant 101 rejections, 112 rejections, and claim objections are also resolved. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, applicant recites The method as claimed in claim 1, wherein, by the classification method, firstly a lateral coordinate and a longitudinal coordinate of the estimated center of gravity position are determined, and subsequently a vertical coordinate of the estimated center of gravity position is determined on the basis of the lateral and longitudinal coordinates (emphasis added).
The closest prior art of record for this claim is Zhang et al. (DE102014200987A1). Zhang discloses that, under certain maneuvers, different coordinates of the center of gravity are weakly coupled to one another, which simplifies calculations [See at least Zhang, 0012-0013]. However, Zhang falls short of explicitly disclosing that the vertical coordinate is specifically calculated based off of the lateral (transverse) and longitudinal coordinates as claimed here. Claim 9 therefore contains allowable subject matter.

Regarding claim 13, applicant recites The method as claimed in claim 1, wherein, by a random forest or import vector machine method, at least one probability distribution of the plurality of center of gravity positions is determined, which assigns a probability value to each of the plurality of center of gravity positions.  
However, the prior art of record is silent as to the possibility of utilizing random forest or import vector machine methods, which are machine learning methods, in order to classify centers of gravity. In fact, the prior art is silent as to the possibility of using any sort of machine learning method for this purpose. Claim 13 is therefore contains allowable subject matter.

Regarding claim 14, applicant recites The method as claimed in claim 1, wherein, by the classification method, firstly a lateral coordinate and a longitudinal coordinate of the estimated center of gravity position are determined, and subsequently a vertical coordinate of the estimated center of gravity position is determined on the basis of the lateral and longitudinal coordinates, by a linear classification.
As with claim 9, the closest prior art of record for this claim is Zhang et al. (DE102014200987A1). Zhang discloses that, under certain maneuvers, different coordinates of the center of gravity are weakly coupled to one another, which simplifies calculations [See at least Zhang, 0012-0013]. However, Zhang falls short of explicitly disclosing that the vertical coordinate is specifically calculated based off of the lateral (transverse) and longitudinal coordinates as claimed here. Claim 14 therefore contains allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668       
                                                                                                                                                                                    /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668